DETAILED ACTION
Response to Amendment
	In response to amendment filed on 7/11/2022, claims 1- 20 are pending for examinations.

Response to Arguments
	Applicant's arguments filed in the remarks on 7/11/2022 have been fully considered but they are not persuasive. On page 7- 8 of the remarks, applicant argues about, “…The multiple communication links established in Huang and the single gateway connection permitted in Gupta which describes formation of communication links is silent about further defining within each link of multiple links a capability of a number of the spatial streams or within a single link of a single gateway connection a capability of a number of the spatial streams. Accordingly, the cited references do not disclose the limitation “transmitting by the first MLD, a first capability defining a first number of Spatial Streams (SS) supported by the first MLD for a single link exchange over one of a subset of links from a plurality of links between the first MLD and the second MLD; transmitting by the first MLD, a second capability defining a second number of SS supported by the first MLD for each link of a multi-link exchange.””.
	Examiner disagrees and respectfully submits that as per claim 1’s recitations, “…..transmitting by the first MLD, a first capability defining a first number of Spatial Streams (SS) supported by the first MLD for a single link exchange over one of a subset of links from a plurality of links between the first MLD and the second MLD; transmitting by the first MLD, a second capability defining a second number of SS supported by the first MLD for each link of a multi-link exchange…..”; Huang teaches about …, the first management frame (i.e. second capability having support for each link) carries multilink establishment request information, and the multilink establishment request information is used to request communication with the STA Multiple communication links are established between the multiple communication links, and the multiple communication links are used to transmit multiple MSDUs belonging to the same TID, and there is a proxy AP on at least one communication link of the multiple communication links; see page 28 (i.e. first management frame having multilink establishment request information can be second capability having support for each link); but Huang is silent about a first capability defining a first number of Spatial Streams (SS) supported by the first MLD for a single link exchange over one of a subset of links from a plurality of links; however Gupta teaches in claim 17 about UE (first MLD) and TWAG (second MLD) wherein the connection attachment circuitry (i.e. of UE) comprising: a capability exchange module configured to send to the TWAG at least one UE TWLAN connection capability parameter indicating whether the UE is capable of supporting: (i) a single-connection mode permitting a single gateway connection between the UE and the TWAG; (ii) a multiple-connection mode permitting a plurality of simultaneous gateway connections between the UE and the TWAG; or (iii) non-seamless TWLAN offload, a connection establishing module configured to receive from the TWAG an indication of whether the TWAG is configurable to support at least a subset of features indicated by the at least one UE TWLAN connection capability parameter and to establish a communication mode between the UE and the TWLAN depending upon the indication, wherein when the UE is configured to operate in the multiple-connection mode, wherein the connection establishing module is configured to send, subsequent to performance of Extensible Authorization Protocol (EAP) authentication procedures by the UE and the TWAG, a connection request to the TWAG that includes a Packet Data Network signaling indication that the connection is a second connection (i.e. single link exchange), and wherein an identifier is to distinguish a given connection from any other connection made by any UE connected to the TWAG.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1- 2, 10- 11, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (WO 2021/088666 A1); see EPO machine translated copy in view of Gupta et al. (US Pat. No. 11102689 B2).

	Regarding claim 1, Huang teaches a method for multi-antenna processing in multi-link wireless communication systems comprising:
associating by a first Multi-Link Device (MLD) with a second MLD (see Fig. 25, AP or (multi-ink AP controller of Fig. 24) as a first MLD device and proxy AP as a second MLD);
	transmitting by the first MLD, a first capability defining a first number of Spatial Streams (SS) supported by the first MLD for a single link exchange over one of a subset of links from a plurality of links between the first MLD and the second MLD; transmitting by the first MLD, a second capability defining a second number of SS supported by the first MLD for each link of a multi-link exchange (see step S301 about The AP generates a first data frame, the first data frame includes a first management frame, the first management frame (i.e. second capability having support for each link) carries multilink establishment request information, and the multilink establishment request information is used to request communication with the STA Multiple communication links are established between the multiple communication links, and the multiple communication links are used to transmit multiple MSDUs belonging to the same TID, and there is a proxy AP on at least one communication link of the multiple communication links; see page 28; further refer to page 31… before S301, the STA will report its own capability information (i.e. first capability having number of SS support) and related information of the multi-link STA device to its associated fronthaul AP, such as the MAC address of the multi-link STA device, and the information of the AP associated with the multi-link STA device. BSS ID. The multi-link AP controller may send a Client Capability Query message to request the multi-link AP proxy to report the capability information of the STA associated with its fronthaul AP. After receiving the Client Capability Query message, the multi-link AP agent will send a Client Capability Report message to the multi-link AP controller. The Client Capability Report message will indicate the relevant information of each associated STA, for example Whether the STA has multi-link aggregation capability (including whether it supports packet-level aggregation or flow-level aggregation), if it has multi-link aggregation capability, further instructions are needed, as well as the MAC addresses of all multi-link STAs and supported encryption Algorithm and information such as the BSSID of the associated AP. Correspondingly, the multi-link AP controller can determine that the multi-link STA device has multi-link aggregation capability according to the Client Capability Report message sent by the multi-link AP agent), and
	configuring at least one Radio Frequency (RF) chain of the first MLD to enable communication over the subset of links from the plurality of links (S302. The AP sends the first data frame to a first proxy AP, and the at least one communication link includes a communication link to which the first proxy AP belongs; accordingly, the first proxy AP receives the The first data frame sent by the AP.).
	But Huang is silent about a first capability defining a first number of Spatial Streams (SS) supported by the first MLD for a single link exchange over one of a subset of links from a plurality of links; however Gupta teaches in claim 17 about UE (first MLD) and TWAG (second MLD) wherein the connection attachment circuitry (i.e. of UE) comprising: a capability exchange module configured to send to the TWAG at least one UE TWLAN connection capability parameter indicating whether the UE is capable of supporting: (i) a single-connection mode permitting a single gateway connection between the UE and the TWAG; (ii) a multiple-connection mode permitting a plurality of simultaneous gateway connections between the UE and the TWAG; or (iii) non-seamless TWLAN offload, a connection establishing module configured to receive from the TWAG an indication of whether the TWAG is configurable to support at least a subset of features indicated by the at least one UE TWLAN connection capability parameter and to establish a communication mode between the UE and the TWLAN depending upon the indication, wherein when the UE is configured to operate in the multiple-connection mode, wherein the connection establishing module is configured to send, subsequent to performance of Extensible Authorization Protocol (EAP) authentication procedures by the UE and the TWAG, a connection request to the TWAG that includes a Packet Data Network signaling indication that the connection is a second connection (i.e. single link exchange), and wherein an identifier is to distinguish a given connection from any other connection made by any UE connected to the TWAG.
	It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Gupta with the teachings of Huang to make system more standardized. Having a mechanism wherein having indicating single link exchange; greater way standardized process can be carried out in the communication system.

	Regarding claim 2, Huang in view of Gupta teaches as per claim 1, further comprising: transmitting by the first MLD, an indication that the first MLD operates with the single link exchange over the subset of links, receiving by the first MLD, an initial frame from the second MLD on a first link selected from the subset of links, and configuring at least the first number of RF chains of the first MLD to enable communication over the first link (already discussed Gupta see claim 17 about a selected first link can be a second connection; further see claim 8 in context with claim 1 about  wherein the second connection is to be set up to operate substantially simultaneously with a previously-established initial TWAG-routed connection.).

	Regarding claim 10, Huang teaches an apparatus (see Fig. 25, AP as (a first MLD device or (multi-ink AP controller of Fig. 24) and also an apparatus) and proxy AP as a second MLD) comprising:
	a first multi-link device (MLD) configured to transmit a first capability defining a first number of Spatial Streams (SS) supported by the first MLD for a single link exchange over one of a subset of links from a plurality of links, transmit a second capability defining a second number of SS supported by the first MLD for each link of a multi-link exchange, and configure at least one Radio Frequency (RF) chain of the first MLD to enable communication over the subset of links (see step S301 about The AP generates a first data frame, the first data frame includes a first management frame, the first management frame (i.e. second capability having support for each link) carries multilink establishment request information, and the multilink establishment request information is used to request communication with the STA Multiple communication links are established between the multiple communication links, and the multiple communication links are used to transmit multiple MSDUs belonging to the same TID, and there is a proxy AP on at least one communication link of the multiple communication links; see page 28; further refer to page 31… before S301, the STA will report its own capability information (i.e. first capability having number of SS support) and related information of the multi-link STA device to its associated fronthaul AP, such as the MAC address of the multi-link STA device, and the information of the AP associated with the multi-link STA device. BSS ID. The multi-link AP controller may send a Client Capability Query message to request the multi-link AP proxy to report the capability information of the STA associated with its fronthaul AP. After receiving the Client Capability Query message, the multi-link AP agent will send a Client Capability Report message to the multi-link AP controller. The Client Capability Report message will indicate the relevant information of each associated STA, for example Whether the STA has multi-link aggregation capability (including whether it supports packet-level aggregation or flow-level aggregation), if it has multi-link aggregation capability, further instructions are needed, as well as the MAC addresses of all multi-link STAs and supported encryption Algorithm and information such as the BSSID of the associated AP. Correspondingly, the multi-link AP controller can determine that the multi-link STA device has multi-link aggregation capability according to the Client Capability Report message sent by the multi-link AP agent); and
	a second MLD configured to transceive with the first MLD over the subset of links (S302. The AP sends the first data frame to a first proxy AP, and the at least one communication link includes a communication link to which the first proxy AP belongs; accordingly, the first proxy AP receives the The first data frame sent by the AP.).
	But Huang is silent about a first capability defining a first number of Spatial Streams (SS) supported by the first MLD for a single link exchange over one of a subset of links from a plurality of links; however Gupta teaches in claim 17 about UE (first MLD) and TWAG (second MLD) wherein the connection attachment circuitry (i.e. of UE) comprising: a capability exchange module configured to send to the TWAG at least one UE TWLAN connection capability parameter indicating whether the UE is capable of supporting: (i) a single-connection mode permitting a single gateway connection between the UE and the TWAG; (ii) a multiple-connection mode permitting a plurality of simultaneous gateway connections between the UE and the TWAG; or (iii) non-seamless TWLAN offload, a connection establishing module configured to receive from the TWAG an indication of whether the TWAG is configurable to support at least a subset of features indicated by the at least one UE TWLAN connection capability parameter and to establish a communication mode between the UE and the TWLAN depending upon the indication, wherein when the UE is configured to operate in the multiple-connection mode, wherein the connection establishing module is configured to send, subsequent to performance of Extensible Authorization Protocol (EAP) authentication procedures by the UE and the TWAG, a connection request to the TWAG that includes a Packet Data Network signaling indication that the connection is a second connection (i.e. single link exchange), and wherein an identifier is to distinguish a given connection from any other connection made by any UE connected to the TWAG.
	It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Gupta with the teachings of Huang to make system more standardized. Having a mechanism wherein having indicating single link exchange; greater way standardized process can be carried out in the communication system.

	Regarding claim 11, Huang in view of Gupta teaches as per claim 10, wherein the first MLD is configured to: transmit an indication that the first MLD operates with the single link exchange over the subset of links, receive an initial frame from the second MLD on a first link selected from the subset of links, and configure at least the first number of RF chains of the first MLD to enable communication over the first link (already discussed Gupta see claim 17 about a selected first link can be a second connection; further see claim 8 in context with claim 1 about  wherein the second connection is to be set up to operate substantially simultaneously with a previously-established initial TWAG-routed connection.).

	Regarding claim 15, Huang in view of Gupta teaches as per claim 10, wherein two or more RF chains of the first MLD share a common transceiver during the multi-link exchange (Huang see on page 1 about two multi band communication and as per Fig. 34- 36 its common transceiver).

	Regarding claim 16, Huang teaches a method for multi-antenna processing in multi-link wireless communication systems (see Fig. 25, AP as (a first MLD device or (multi-ink AP controller of Fig. 24) (here STA or UE can be used as a AP hence AP over here can be STA or AP here non-AP device) and proxy AP as a second MLD) comprising:
	transmitting by a non-Access Point (AP) Multi-Link Device (MLD), a first capability defining a first number of Spatial Streams (SS) supported by the non-AP MLD for a single link exchange over one of a subset of links from a plurality of links between the non-AP MLD and an AP MLD; transmitting by the non-AP MLD, a second capability defining a second number of SS supported by the non-AP MLD for each link of a multi-link exchange (see step S301 about The AP generates a first data frame, the first data frame includes a first management frame, the first management frame (i.e. second capability having support for each link) carries multilink establishment request information, and the multilink establishment request information is used to request communication with the STA Multiple communication links are established between the multiple communication links, and the multiple communication links are used to transmit multiple MSDUs belonging to the same TID, and there is a proxy AP on at least one communication link of the multiple communication links; see page 28; further refer to page 31… before S301, the STA will report its own capability information (i.e. first capability having number of SS support) and related information of the multi-link STA device to its associated fronthaul AP, such as the MAC address of the multi-link STA device, and the information of the AP associated with the multi-link STA device. BSS ID. The multi-link AP controller may send a Client Capability Query message to request the multi-link AP proxy to report the capability information of the STA associated with its fronthaul AP. After receiving the Client Capability Query message, the multi-link AP agent will send a Client Capability Report message to the multi-link AP controller. The Client Capability Report message will indicate the relevant information of each associated STA, for example Whether the STA has multi-link aggregation capability (including whether it supports packet-level aggregation or flow-level aggregation), if it has multi-link aggregation capability, further instructions are needed, as well as the MAC addresses of all multi-link STAs and supported encryption Algorithm and information such as the BSSID of the associated AP. Correspondingly, the multi-link AP controller can determine that the multi-link STA device has multi-link aggregation capability according to the Client Capability Report message sent by the multi-link AP agent); and
	configuring at least one Radio Frequency (RF) chain of the non-AP MLD to enable communication over the subset of links from the plurality of links (S302. The AP sends the first data frame to a first proxy AP, and the at least one communication link includes a communication link to which the first proxy AP belongs; accordingly, the first proxy AP receives the The first data frame sent by the AP.).
	But Huang is silent about a first capability defining a first number of Spatial Streams (SS) supported by the first MLD for a single link exchange over one of a subset of links from a plurality of links; however Gupta teaches in claim 17 about UE (first MLD) and TWAG (second MLD) wherein the connection attachment circuitry (i.e. of UE) comprising: a capability exchange module configured to send to the TWAG at least one UE TWLAN connection capability parameter indicating whether the UE is capable of supporting: (i) a single-connection mode permitting a single gateway connection between the UE and the TWAG; (ii) a multiple-connection mode permitting a plurality of simultaneous gateway connections between the UE and the TWAG; or (iii) non-seamless TWLAN offload, a connection establishing module configured to receive from the TWAG an indication of whether the TWAG is configurable to support at least a subset of features indicated by the at least one UE TWLAN connection capability parameter and to establish a communication mode between the UE and the TWLAN depending upon the indication, wherein when the UE is configured to operate in the multiple-connection mode, wherein the connection establishing module is configured to send, subsequent to performance of Extensible Authorization Protocol (EAP) authentication procedures by the UE and the TWAG, a connection request to the TWAG that includes a Packet Data Network signaling indication that the connection is a second connection (i.e. single link exchange), and wherein an identifier is to distinguish a given connection from any other connection made by any UE connected to the TWAG.
	It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Gupta with the teachings of Huang to make system more standardized. Having a mechanism wherein having indicating single link exchange; greater way standardized process can be carried out in the communication system.

Claims 4, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (WO 2021/088666 A1); see EPO machine translated copy in view of Gupta et al. (US Pat. No. 11102689 B2) and in further view of Hu et al. (US Pub. No. 2020/0344832 A1).

	Regarding claim 4, Huang in view of Gupta teaches as per claim 2, but Huang fails to teach about wherein the indication is included in a Media Access Control (MAC) header of a frame that the first MLD transmits to the second MLD; however Hu teaches in [0109] about indication may occur as part of a RF capability handshake, according to some embodiments. According to various embodiments, RRC signaling and/or one or more MAC control elements (CEs) may be used to provide such an explicit indication; now refer to [0110] about .. such a RF capability indicator may be a 1 bit indicator (e.g., with one possible value indicating that a wireless device has a single transmitter configuration for cellular communication… It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Hu with the teachings of Huang in view of Gupta to make system more standardized.

	Regarding claim 13, Huang in view of Gupta teaches as per claim 11, but Huang fails to teach about wherein the indication is included in a Media Access Control (MAC) header of a frame that the first MLD transmits to the second MLD; however Hu teaches in [0109] about indication may occur as part of a RF capability handshake, according to some embodiments. According to various embodiments, RRC signaling and/or one or more MAC control elements (CEs) may be used to provide such an explicit indication; now refer to [0110] about .. such a RF capability indicator may be a 1 bit indicator (e.g., with one possible value indicating that a wireless device has a single transmitter configuration for cellular communication… It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Hu with the teachings of Huang in view of Gupta to make system more standardized.

Claims 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (WO 2021/088666 A1); see EPO machine translated copy in view of Gupta et al. (US Pat. No. 11102689 B2) and in further view of Manolakos et al. (US Pub. No. 2021/0112541 A1), hereafter Mano.

	Regarding claim 5, Huang in view of Gupta teaches as per claim 1, but Huang is silent about wherein an identification of the subset of links is transmitted by the first MLD as an Operating Mode (OM) of the first MLD, wherein the OM further indicates that the first MLD operates with one of the first capability and the second capability; however Mano states in abstract about a network entity obtains a user equipment (UE) capability report, the UE capability report including first and second UE capabilities, the first UE capability indicating a capability of the UE to measure positioning signals in a first band, the second UE capability indicating a capability of the UE to measure positioning signals in a second band, and configures the UE with an indication of one or more downlink positioning signal resources for measurement by the UE based on a function of the first and second UE capabilities. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Mano with the teachings of Huang in view of Gupta to make system more standardized.

Claims 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (WO 2021/088666 A1); see EPO machine translated copy in view of Gupta et al. (US Pat. No. 11102689 B2) and in further view of Asterjadhi et al. (US Pub. No. 2020/0280975 A1), hereafter Aster.

	Regarding claim 8, Huang in view of Gupta teaches as per claim 1, but Huang is silent about further comprising transmitting by the first MLD, an information defining a maximum RF chain switching time; however Aster states in [0090] about …control parameter may include a target switch time of the state (enabled or disabled) change. In some implementations, the enablement and disablement may be used to force a recipient to move from a first wireless link to a second wireless link. For example, a first wireless link may be indicated to be disabled at a target switch time, while a second wireless link may be indicated to be enabled at the target switch time.. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Aster with the teachings of Huang in view of Gupta to make system more standardized.

Claims 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (WO 2021/088666 A1); see EPO machine translated copy in view of Gupta et al. (US Pat. No. 11102689 B2) and in further view of Huang et al. (US Pub. No. 2019/0335454 A1), hereafter Huang1.

	Regarding claim 14, Huang in view of Gupta teaches as per claim 10, but Huang is silent about wherein the first MLD is a non-Access Point (AP) MLD and the second MLD is an AP MLD; however Huang1 teaches in Fig. 11 about the first MLD is a non-Access Point (AP) MLD and the second MLD is an AP MLD . It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Huang1 with the teachings of Huang in view of Gupta to make system more standardized.

	Regarding claim 18, Huang in view of Gupta teaches as per claim 16, but Huang is silent about wherein the non-AP MLD performs a multi-link exchange with the AP MLD by transceiving over one or more of the plurality of links determined by a traffic category of each of the one or more links; however Huang1 teaches in [0112] about the AP 502 may exchange signaling with the STA 504 to indicate multiple traffic identifiers (TIDs) for traffic supported by the links to enable different quality-of-service (QoS) for at least some of the links; further see [0171] . It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Huang1 with the teachings of Huang in view of Gupta to make system more effective. Having a mechanism wherein the non-AP MLD performs a multi-link exchange with the AP MLD by transceiving over one or more of the plurality of links determined by a traffic category of each of the one or more linksrein the non-AP MLD performs a multi-link exchange with the AP MLD by transceiving over one or more of the plurality of links determined by a traffic category of each of the one or more links; greater way resources can be utilized/managed in the communication system.

Claims 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (WO 2021/088666 A1); see EPO machine translated copy in view of Gupta et al. (US Pat. No. 11102689 B2) and in further view of Mori et al. (US Pub. No. 2018/0007633 A1).

	Regarding claim 17, Huang in view of Gupta teaches as per claim 16, but Huang is silent about wherein the plurality of links comprises a master link and a plurality of slave links, the non-AP MLD performing a multi-link exchange with the AP MLD by transceiving over the master link followed by transceiving over one or more slave links determined to be available based on a Clear Channel Assessment; however Mori teaches in [0099] about the information processing device (master station) 100 receives on channel 36 the CTS packet transmitted from the information processing device (slave station) 200. Based on the CTS packet, the control section of the information processing device (master station) 100 acquires the channel available (channel 36) for the information processing device (slave station) 200. For example, the control section of the information processing device (master station) 100 may determine that the channel on which the CTS packet has been received (i.e., channel 36) is available for the information processing device (slave station) 200. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Mori with the teachings of Huang in view of Gupta to make system more standardized.

Claims 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (WO 2021/088666 A1); see EPO machine translated copy in view of Gupta et al. (US Pat. No. 11102689 B2) and in further view of Benveniste (US Pat. No. 8243710 B1), hereafter Ben.

	Regarding claim 19, Huang in view of Gupta teaches as per claim 16, but Huang is silent about wherein a Clear Channel Assessment detects and removes a busy link from the subset of links; however Ben teaches in col. 9 lines 40- 54 about … multi-channel express forwarding. An example is shown in the environment 20 of FIG. 2. When attempting to send a CC-RTS on the Control Channel, a node may not transmit or decrement the back off delay if the data channel being reserved is busy, unless the channel's NAV is due to expire within a time interval equal to AIFR (advance interval for reservation). When responding to a CC-RTS with a CC-CTS, a node must decline the reservation if the indicated data channel is busy, unless the channel's NAV is due to expire within a time interval equal to (AIFR--RTS_Tx Time) [RTS Tx Time is the transmit time of a CC-RTS]. The length of AIFR depends on the access priority of the CC-RTS/CC-CTS. A longer AIFR is used for a higher access priority. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Ben with the teachings of Huang in view of Gupta to make system more effective. Having a mechanism wherein a Clear Channel Assessment detects and removes a busy link from the subset of links; greater way resources can be utilized/managed in the communication system.

Allowable Subject Matter
	Claims 3, 6- 7, 9, 12 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARTH PATEL whose telephone number is (571)270-1970. The examiner can normally be reached 7 a.m. -7 p.m. PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 5712723988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PARTH PATEL
Primary Examiner
Art Unit 2468



/PARTH PATEL/Primary Examiner, Art Unit 2468